Citation Nr: 9902103	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This appeal arose from a February 1997 RO rating decision, 
which denied the appellants claim of service connection for 
the cause of the veteran's death.  

In pertinent part, at the time of the veterans death, 
service connection was in effect for the veterans combat 
incurred deformed chest wall, left, eighth rib, with plastic 
over defect of eighth rib, secondary to enemy gunshot wound 
of chest causing pleuritis, chronic, fibrous, left, and was 
rated as 50 percent disabling by a December 1945 RO rating 
decision.  
 

REMAND

The appellant seeks entitlement to service connection for the 
cause of the veterans death.  Entitlement to service 
connection for the veterans cause of death may be 
established where the evidence shows that a service connected 
disability caused or contributed substantially or materially 
to cause the veterans death. 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  Id.

The appellant essentially contends that the veteran had a 
disability of service origin that resulted directly in his 
death, or materially contributed to or hastened his death.
Specifically, the appellant asserts that the veterans death 
was hastened by a cardiopulmonary or respiratory disorder, 
either of which was etiologically related to his service 
connected disorder.  

The evidence of record discloses that the veteran sustained a 
combat incurred perforating wound of the left chest in April 
1945.  Initial treatment included a thoracotomy.  Extensive 
further treatment included a September 1945 operation for a 
plastic repair of the chest wall, with rib grafts.  

A November 1945 final summary detailed the veterans previous 
treatment procedures, further noting that the veteran was 
presented before the Chest Surgical Reviewing Board on 
November 1945, at which time X-ray studies revealed a defect 
in the axillary portion the left 8th rib with some 
regeneration and obliteration of the left costophrenic angle.  
There was an apparently old healed fracture of the left 6th 
rib near its anterior end.  Lung fields appeared to be 
negative.  At that time, chest clearance was given for 
disposition.  The previous diagnoses were noted.  

A November 1945 Certificate of Disability For Discharge 
determined the veteran to be unfit for military service due 
to pleuritis, chronic, fibrinous, left, moderated, secondary 
to perforating enemy bullet wound, left chest, incurred in 16 
April 1945, in combat in Germany.  The veteran was noted to 
be incapacitated because of pain in the left chest and 
shortness of breath following physical exertion.

The veteran underwent a February 1947 VA examination during 
which time the veteran complained of left side pain, with 
mild dyspnea.  Upon examination, the veterans cardiovascular 
system was normal.  Examination of the respiratory system 
revealed moderate deformity of chest at the level of the left 
8th rib laterally.  There was a definite lag on the left side 
on respiration.  Palpation, percussion, and auscultation were 
normal.  A roentgen examination revealed a slight 
irregularity of the left 8th rib at the axillary line 
compatible with healed fracture.  The pleura at that site 
were thickened, and the left costophrenic angle was 
obliterated with flattening of the diaphragm.  The appearance 
was suggestive of a healed pleuritis, probable secondary to 
fracture of the rib.  Except for this, the lung fields were 
clear.  The heart was normal in size and configuration.  The 
examiners diagnoses included fracture, old, healed, left 8th 
rib, symptomatic gunshot wound deformity of the left chest 
wall and thickened pleura by X-ray.  Complicating:  None.  
Accompanying:  Cicatrices, gunshot wound and surgery, left 
chest, gunshot wound, asymptomatic.

Findings from an April 1947 supplemental VA examination 
included examination of the veterans cardiovascular system 
showed an apex of the heart in 5th interspace within nibble 
line.  Sounds were regular and of good quality.  There were 
no murmurs.  Aortic second sound was greater than pulmonic 
second heart sound.  There was no evidence upon percussion 
and displacement of heart.  In pertinent part, examination of 
the veterans respiratory system, relative to residuals of 
the veterans gunshot wound of left lower chest, revealed a 
chest that was well developed and symmetrical.  There was no 
residual deformity other than the remaining scars.  
Interpretation of the related electrocardiogram (EKG) 
revealed a probable normal EKG.  Sinus arrhythmia, with no 
deviation to suggest any cardiac 
malposition due to pleura-pericardial traumatic adhesions.  A 
subsequent laboratory examination report of a fluoroscopy and 
chest X-ray revealed a vital capacity measured at 480 liters 
on repeated examination which is a value of 109 percent for 
an individual of the veterans height.  The roentgen 
examination showed an obliteration of the left costophrenic 
angle by adhesions and thickening of the pleura over the left 
base.  The lung fields were otherwise clear.  There was an 
old fracture of the left 8th rib, firmly united.  The 
examiners diagnosis referenced the previous February 1947 
diagnosis, and added cicatrices, minute.  Right 2nd toe and 
right index finger.  Residuals of gunshot wound.
 
The record contains a June 1947 VA form, which shows a need 
to conduct an examination of the veteran, based on a 
diagnosis of heart trouble.  

Thereafter, the RO July 1947 rating decision confirmed and 
continued the May 1947 RO rating decision.

Thereafter, the veteran underwent a May 1959 VA examination, 
during which time the veteran complained of some discomfort 
in his chest at times.  A chest examination disclosed two 
well healed nonsymptomatic operative scars; one measuring 
approximately 8 inches in length and the other measuring 
approximately 6 inches in length, situated at the posterior 
and lateral aspects of the lower left chest wall, with a 
slight depressed area in the underlying regions, but with 
otherwise essentially normal appearance and function at that 
time.  There were no other findings grossly.  X-rays of the 
left dome of the diaphragm was slightly elevated in its 
lateral portion and the costophrenic angle obliterated by 
pleural adhesions.  The radiologist also noted an old healed 
fracture of the left 8th rib in the posterior axillary line 
with negligible residual deformity.  There was a suspicion of 
some suture material of some type surrounding a portion of 
the 8th rib in the mid-axillary line.  The examiner was not 
certain of what that represented as there were no visible 
fracture at that level.  The chest was otherwise entirely 
negative.

The May 1959 VA evaluation also included a chest examination.  
The examiner referenced the previous February 1947 and April 
1947 VA examinations, both of which were on file.  Following 
the April 1947 VA examination, the veteran had no 
hospitalization and no medical treatment for his chest 
condition, until May 1959 with complaints of left side chest 
pains.  The veteran reported experiencing periodic pain after 
heavy work or lifting.  No bleeding had occurred since the 
1st operation.  To a mild degree, the veteran reported 
feeling more short-winded on exertion, but was not troubled 
much by that complaint as the pain did not interfere with 
employment.  Examination of the veterans chest revealed 
adequate movements, but somewhat impaired on the left.  
Breath sounds came through clear and were normal although 
slightly diminished over the left base, with no rales heard.  
The examiner then reference the above-mentioned X-ray, in 
addition to noting clear lung parenchyma; a left, 8th rib 
which healed with negligible deformity.  The left diaphragm 
was flattened and elevated with obliteration of the 
costophrenic angle.  The examiners diagnosis included 
residuals, gunshot wound, through and through.  The degree of 
impairment of the respiratory function was noted to be mild.  
The final diagnosis was noted to include gunshot wound of the 
left chest wall with residual healed scars and slight local 
deformity.

The State of California, Certificate of Death, dated December 
1996, listed the veterans immediate cause of death as 
cardiopulmonary arrest, due to metastatic prostate cancer.  
The death certificate further indicated that the veterans 
death was instant, and that metastatic prostate cancer had 
been present for months.  Neither a biopsy nor an autopsy was 
performed.

The appellants March 1997 notice of disagreement included a 
January 1997 VA medical center (VAMC) discharge summary 
report.  The summary report shows that the veteran was 
admitted on October 1996 and discharged on December 3, 1996, 
with admission diagnoses and diagnoses at death of metastatic 
prostate cancer, hypertension, hypothyroidism, coagulopathy, 
hypocalcemia, status post diverting colotomy.  The history of 
the veterans illness revealed that he had been transferred 
to the VAMC for pain control and comfort care with a history 
of metastatic prostate cancer.  The summary report included 
the hospital course for metastatic prostate cancer and pain 
control.  It was noted that throughout the hospital course, 
the veterans intake continued to decline and his condition 
continued to deteriorate.  The veterans respiratory status 
began declining significantly on November 26, 1996 and on 
December 3, 1996, he was pronounced, at 10:15 a.m.  A March 
5, 1997 Addendum to the summary report modified the diagnoses 
at death to include: metastatic prostate cancer, 
hypertension, hypothyroidism, coagulopathy, hypocalcemia, and 
status post diverting colotomy and cardiopulmonary arrest.  
The hospital course noted the veteran was pronounced at 10:15 
a.m. on December 1, 1996.  Cause of death was cardiopulmonary 
arrest secondary to metastatic prostate carcinoma.

During the appellants September 1998 Travel Board Hearing 
(TB Hearing) she testified that the veteran had complained of 
chest pains over the years, particularly during weather 
changes. TB Hearing at pp. 4-5.  The veteran further 
testified that to the best of her knowledge the veterans 
cause of death had been due to cardiopulmonary arrest.  TB 
Hearing at p. 6.  The appellant indicated that the veteran 
had cancer and then started having problems with breathing.  
TB Hearing at p. 9.  The appellant recalled that the veteran 
had been treated in 1994 by a cardiologist named Dr. B.  TB 
Hearing at p. 10.  The appellant testified that she would 
attempt to obtain additional treatment records with the 
assistance of her representative upon her return to her 
house.  TB Hearing at pp. 11-12. 

Based on a preliminary review of the record, the Board 
believes there is a reasonable indication that additional 
medical records may be available that would be pertinent to 
this claim.  The record discloses extensive hospitalization 
prior to the veterans death, however, the complete records 
of that hospitalization are not of record.  Specifically, the 
History of The Present Illness portion of the Death 
Summary indicates that veteran was transferred to the 
Livermore Veterans Hospital from the Palo Alto Division for 
pain control and comfort care.  Thereafter, it is noted that 
the veterans past medical history, social history and family 
history could be found in the historical and physical 
examination portion of the Death Summary report.  However, no 
such sections could be found in the record.   The appellant 
has also testified that the claimant received treatment from 
a private physician prior to his death and she believes these 
records would be relevant to this claim.  Finally, the record 
discloses that the service-connected disability involved, at 
least to some degree, the respiratory system, and it appears 
that the available records require medical evaluation to 
ascertain whether the service-connected disability caused or 
contributed materially and substantially to cause death.  

Given these circumstances, the claim remains capable of 
substantiation and thus well grounded.  Therefore, pursuant 
to VAs duty to assist the appellant in the development of 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of the issues prepared and 
certified for appellate review pending a REMAND of the case 
to the RO for further development as follows:

1.  The RO should initially inform the 
appellant that the information requested 
below is necessary to complete her claim.  
The appellant should be asked to identify 
any sources of pertinent medical 
treatment for the veterans  service 
connected disorder.  Particular attention 
should be directed to obtaining evidence 
concerning manifestations of the 
veterans service-connected disabilities, 
including evidence of a respiratory 
impairment.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to the 
above-noted disorders, including private 
medical records, if available.  
Specifically, the RO should secure the 
record of the terminal period of 
hospitalization commencing in about 
October 1996, and records from Dr. Buhari 
of Stockton, California.

2.  Following the above, the RO should 
request that an appropriately qualified 
VA physician review the records in this 
case and provide responses to the 
following questions:

(a)  What is the degree of medical 
probability that a service-connected 
disability caused the veterans death?

(b)  What is the degree of medical 
probability that a service-connected 
disability contributed substantially and 
materially to cause death?

It is respectfully requested that the 
examiner provide a rationale for any 
opinion offered.  If the physician 
believes that either or both questions 
can not be answered without resort to 
speculation, he or she should so 
indicate.  If the physician believes that 
other important questions are posed by 
this record as to the relationship 
between service or service-connected 
disability and death, he is free to 
address those matters.  

3.  Thereafter, the RO should 
readjudicate the appellants claim of to 
service connection for the cause of the 
veterans death.  If the benefit sought 
is not granted, a supplemental statement 
of the case (SSOC) should be prepared and 
furnished to the appellant and her 
representative.  The appellant and her 
representative should be given the 
opportunity to respond.

Thereafter, in accordance with the proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  In taking 
this action, the Board implies no conclusion; either legal or 
factual, as to any final outcome warranted.  No action is 
required of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
